Case: 21-1412    Document: 53    Page: 1   Filed: 04/01/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

            MICROSOFT CORPORATION,
                   Appellant

                            v.

                IPA TECHNOLOGIES INC.,
                       Cross-Appellant
                   ______________________

 2021-1412, 2021-1413, 2021-1414, 2021-1416, 2021-1417,
 2021-1418, 2021-1419, 2021-1420, 2021-1421, 2021-1422,
      2021-1423, 2021-1424, 2021-1440, 2021-1442
                ______________________

     Appeals from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in Nos. IPR2019-
 00810, IPR2019-00811, IPR2019-00812, IPR2019-00813,
 IPR2019-00814,       IPR2019-00835,      IPR2019-00836,
 IPR2019-00837.
                  ______________________

                  Decided: April 1, 2022
                  ______________________

    JOSEPH A. MICALLEF, Sidley Austin LLP, Washington,
 DC, argued for appellant. Also represented by SCOTT
 BORDER; RICHARD ALAN CEDEROTH, Chicago, IL.

     SARAH ELIZABETH SPIRES, Skiermont Derby LLP, Dal-
 las, TX, argued for cross-appellant. Also represented by
Case: 21-1412    Document: 53     Page: 2    Filed: 04/01/2022




 2          MICROSOFT CORPORATION   v. IPA TECHNOLOGIES INC.



 STEVEN WAYNE HARTSELL, JAIME OLIN, PAUL SKIERMONT;
 MIEKE K. MALMBERG, Los Angeles, CA.
               ______________________

     Before DYK, SCHALL, and TARANTO, Circuit Judges.
 TARANTO, Circuit Judge.
     IPA Technologies Inc. owns U.S. Patent Nos. 6,851,115
 and 7,069,560, which address computing systems with dis-
 tributed electronic agents. Microsoft Corporation chal-
 lenged various claims of the patents in eight inter partes
 reviews (IPRs) in the Patent and Trademark Office. The
 Office’s Patent Trial and Appeal Board held all challenged
 claims unpatentable for obviousness, except for claims 8–
 10, 29–47, 63, and 86–89 of the ’115 patent and claims 10–
 11, 28, 50–51, and 53–55 of the ’560 patent.
     Microsoft and IPA both appeal. As to Microsoft’s ap-
 peals: We affirm the Board’s determination of no proven
 unpatentability of claims 29–47 of the ’115 patent and
 claims 50–51 and 53–55 of the ’560 patent; but we reverse
 certain Board findings regarding claims 8–10, 63, and 86–
 89 of the ’115 patent and claims 10–11 and 28 of the ’560
 patent, and we remand for any further proceedings that
 may be necessary and appropriate to address those claims.
 As to IPA’s appeals (including cross-appeals): We affirm all
 of the Board’s determinations challenged here by IPA.
                              I
     The ’115 patent is titled “Software-Based Architecture
 for Communication and Cooperation Among Distributed
 Electronic Agents,” and the (child) ’560 patent has a simi-
 lar title—“Highly Scalable Software-Based Architecture
 for Communication and Cooperation Among Distributed
 Electronic Agents.” The patents share a specification and
 have an effective filing date of January 5, 1999. Both de-
 scribe, in the words of the Abstract of the ’560 patent, a
 “software-based       architecture . . . for    supporting
Case: 21-1412      Document: 53      Page: 3     Filed: 04/01/2022




 MICROSOFT CORPORATION     v. IPA TECHNOLOGIES INC.              3



 cooperative task completion by flexible, dynamic configura-
 tions of autonomous electronic agents.” ’560 patent, Ab-
 stract; see ’115 patent, Abstract (similar).
      Figure 4 depicts the structure of an exemplary system,
 which is organized around a “facilitator agent” (equiva-
 lently here, a “facilitator”)—a specialized server agent that
 coordinates other specialized agents in the system, in part
 by keeping an agent registry of all the other agents’ capa-
 bilities. ’560 patent, Fig. 4; id., col. 6, lines 38–58; id., col.
 7, lines 30–32, lines 51–53; see also id., Fig. 7. Cooperative
 task completion can be achieved in the exemplary system
 as follows. After receiving a request for service from an
 agent in the system, also called a “goal,” the facilitator
 (1) parses and interprets the goal, (2) creates a goal satis-
 faction plan by dividing the goal into sub-goals, and (3) del-
 egates the task of performing each sub-goal to an agent
 having the specialized capability to do so. See id., col. 18,
 line 54, through col. 19, line 13; see also id., Fig. 11. Com-
 munication between agents within this system is prefera-
 bly accomplished via a common language, which the
 patents call the Interagent Communication Language
 (ICL). Id., col. 10, line 54, through col. 11, line 7.
     On March 19, 2019, Microsoft filed eight IPR peti-
 tions—five involving the ’115 patent and three involving
 the ’560 patent. Microsoft argued that the subject matter
 of all the challenged claims would have been obvious over
 combinations including at least the following references:
 (1) Kiss (U.S. Patent No. 6,484,155) and (2) FIPA97 (a doc-
 ument created by the Foundation for Intelligent Physical
 Agents, J.A. 7519–832).
      Kiss, titled “Knowledge Management System for Per-
 forming Dynamic Distributed Problem Solving,” describes
 a “knowledge management system that supports inquiries
 of distributed knowledge resources,” in which “[i]nteraction
 between a user and the knowledge resources is mediated
 by a collection of cooperative intelligent agents.” Kiss,
Case: 21-1412      Document: 53      Page: 4     Filed: 04/01/2022




 4           MICROSOFT CORPORATION     v. IPA TECHNOLOGIES INC.



 Abstract. Kiss’s agents include meta agents, user agents,
 and knowledge agents (or intelligent agents), which are or-
 ganized into layers. Id., Fig. 1; id., col. 5, line 1, through
 col. 7, line 19. A registry, in the agent service layer, lists
 the capabilities of each agent that is active in the system.
 Id., col. 6, line 66, through col. 7, line 19. After a meta
 agent receives a “formulated question” from a user agent,
 it “analyzes the formulated question to formulate a solu-
 tion plan.” Id., col. 10, lines 12–15. “By interacting with
 the agent service layer,” including the registry, the meta
 agent “allocates and assigns tasks to knowledge agents . . .
 based on the interests and capabilities of those knowledge
 agents.” Id., col. 10, lines 15–18; id., col. 6, line 66, through
 col. 7, line 2. Undisputedly, however, Kiss does not disclose
 an interagent communication language. Microsoft Open-
 ing Br. 12–13.
      FIPA97, created to “provide[] specification of basic
 agent technologies that can be integrated by agent systems
 developers to make complex systems with a high degree of
 interoperability,” is split into seven parts. J.A. 7523–25.
 Part 1 describes a framework for agent management, de-
 fined by Agent Platforms and Agent Domains. J.A. 7524;
 J.A. 7536 (Fig. 2). Each Agent Domain has a Directory Fa-
 cilitator that maintains an agent registry for agents within
 the domain. J.A. 7532–33. Part 2 describes an Agent Com-
 munication Language (ACL), a common communication
 protocol that allows agents to communicate with one an-
 other. J.A. 7524; J.A. 7575. Part 3 discusses agent-soft-
 ware integration, and Parts 4–7 provide exemplary
 applications of the system (e.g., for personal travel assis-
 tance or for audio/video entertainment and broadcasting).
 J.A. 7524–25.
     The Board instituted all IPRs and ultimately issued
 eight final written decisions that declared all challenged
 claims unpatentable for obviousness, except for claims 8–
 10, 29–47, 63, and 86–89 of the ’115 patent and claims 10–
 11, 28, 50–51, and 53–55 of the ’560 patent. All eight final
Case: 21-1412     Document: 53      Page: 5   Filed: 04/01/2022




 MICROSOFT CORPORATION    v. IPA TECHNOLOGIES INC.           5



 written decisions are now before us on timely appeals (or
 cross-appeals) by Microsoft and IPA. We have jurisdiction
 under 28 U.S.C. § 1295(a)(4)(A) and 35 U.S.C. §§ 141(c),
 319. Further details about the challenged patents and
 claims, prior art, and procedural history are discussed as
 relevant below.
                               II
      Microsoft presents five arguments on appeal. We re-
 view the Board’s legal conclusions (including claim con-
 structions based solely on intrinsic evidence) de novo and
 its factual findings (including those concerning the prior
 art’s teachings and the motivation to combine) for substan-
 tial-evidence support. Hamilton Beach Brands, Inc. v.
 f’real Foods, LLC, 908 F.3d 1328, 1339 (Fed. Cir. 2018);
 Redline Detection, LLC v. Star Envirotech, Inc., 811 F.3d
 435, 449 (Fed. Cir. 2015). Substantial evidence exists if “‘a
 reasonable fact finder could have arrived at the agency’s
 decision’” in light of the record as a whole. Intelligent Bio-
 Systems, Inc. v. Illumina Cambridge Ltd., 821 F.3d 1359,
 1366 (Fed. Cir. 2016) (quoting In re Gartside, 203 F.3d
 1305, 1312 (Fed. Cir. 2000)). We review the Board’s judg-
 ments concerning what arguments have been adequately
 presented in a petition and other pleadings for abuse of dis-
 cretion. See Ericsson Inc. v. Intellectual Ventures I LLC,
 901 F.3d 1374, 1379 (Fed. Cir. 2018); Altaire Pharms., Inc.
 v. Paragon Bioteck, Inc., 889 F.3d 1274, 1284 (Fed. Cir.
 2018), remand order modified by stipulation, 738 F. App’x
 1017 (Fed. Cir. 2018); Intelligent Bio-Systems, 821 F.3d at
 1367; see also MModal LLC v. Nuance Commc’ns, Inc., 846
 F. App’x 900, 906 (Fed. Cir. 2021). “An abuse of discretion
 is found if the decision: (1) is clearly unreasonable, arbi-
 trary, or fanciful; (2) is based on an erroneous conclusion of
 law; (3) rests on clearly erroneous fact finding; or (4) in-
 volves a record that contains no evidence on which the
 Board could rationally base its decision.” Intelligent Bio-
 Systems, 821 F.3d at 1367 (citation omitted).
Case: 21-1412     Document: 53     Page: 6    Filed: 04/01/2022




 6          MICROSOFT CORPORATION     v. IPA TECHNOLOGIES INC.



                               A
     Microsoft’s first argument on appeal is that, for claims
 8–10 and 63 of the ’115 patent and for claim 28 of the ’560
 patent, the Board erred in finding that Microsoft had not
 proven how or why Kiss and FIPA97 would have been com-
 bined by a relevant artisan. Microsoft Opening Br. 49–57.
 Claims 8 and 9 of the ’115 patent, which are representative
 for purposes of this issue, read:
         8. A computer-implemented method as recited
     in claim 5 wherein the agent registry data struc-
     ture includes at least one trigger declaration for
     one active agent.
         9. A computer-implemented method as recited
     in claim 5 wherein the agent registry data struc-
     ture includes at least one task declaration, and pro-
     cess characteristics for each active agent.
 ’115 patent, col. 30, lines 10–16 (emphases added). For con-
 text, the undisputed interpretation of “trigger” adopted by
 the Board is “a general mechanism for requesting some ac-
 tion be taken when one or more conditions is met.” Mi-
 crosoft Corp. v. IPA Techs. Inc., No. IPR2019-00810, 2020
 WL 6110974, at *50 (P.T.A.B. Oct. 15, 2020) (IPR810 Deci-
 sion). And the specification describes a “trigger declara-
 tion” as follows: “Each registered agent may be optionally
 associated with one or more triggers, which preferably
 could be referenced through their associated Trigger Dec-
 laration fields . . . in the parent facilitator Agent Regis-
 try . . . .” ’115 patent, col. 17, lines 5–9. “Process
 characteristics,” as construed by the Board, are “character-
 istics of a process for an agent.” IPR810 Decision, 2020 WL
 6110974, at *11; see also ’115 patent, col. 17, lines 12–21
 (“Each registered agent may be optionally associated with
 one or more Process Characteristics, which preferably
 could be referenced through their associated Process Char-
 acteristics Declaration fields . . . in the parent facilitator
 Agent Registry . . . .”).
Case: 21-1412     Document: 53      Page: 7    Filed: 04/01/2022




 MICROSOFT CORPORATION    v. IPA TECHNOLOGIES INC.             7



      In its IPR2019-00810 petition, which included chal-
 lenges to claims 8–10 of the ’115 patent, Microsoft relied on
 a combination of Kiss and FIPA97 as disclosing the claimed
 agent registry, see, e.g., J.A. 1428–30, and Kiss as disclos-
 ing the agent registry data structure, see, e.g., IPR810 De-
 cision, 2020 WL 6110974, at *59. For trigger declarations,
 Microsoft alleged that FIPA97 Part 6, through its descrip-
 tion of the “preconditions2” trigger condition, disclosed an
 agent registry with trigger declarations. J.A. 1455–56. For
 process characteristics, Microsoft alleged that FIPA97 Part
 1, through its description of an “interaction-protocols” pa-
 rameter, disclosed an agent registry with process charac-
 teristics. J.A. 1457.
      Regarding how and why the relevant artisan would
 combine Kiss and FIPA97 to yield agent registry data
 structures with trigger declarations or process characteris-
 tics, Microsoft, in the general art-description section of its
 petition, explained:
     In [the Kiss and FIPA97] combination, FIPA97 dis-
     closes the inter-agent communication language re-
     quirements of the claims not expressly disclosed in
     Kiss, as well as other administrative functionality
     (i.e., Parts 1–3) and exemplary practices (i.e., Parts
     4–7). In particular, FIPA97 provides a common
     communications protocol and language (FIPA
     ACL) between the agents of Kiss, and also adds its
     administrative functionality and exemplary prac-
     tices to the Kiss system, as described with specificity
     below. These techniques are used to implement the
     functionality described in Kiss, including facilitat-
     ing agent collaboration, agent registry, and inter-
     agent messaging, as well [as] adding functionality
     that is disclosed in FIPA97. Where the two systems
     disclose analogous functionality, such as facilitat-
     ing cooperation and agent registry, their techniques
     are combined, as a Skilled Artisan would under-
     stand that to be an efficient and common sense way
Case: 21-1412    Document: 53     Page: 8    Filed: 04/01/2022




 8          MICROSOFT CORPORATION   v. IPA TECHNOLOGIES INC.



     to implement the combined system in order to ob-
     tain the benefits of both, and therefore be moti-
     vated to do so.
 J.A. 1423 (emphases added and citations omitted). Mi-
 crosoft also stated that the relevant artisan would include
 FIPA97’s administrative functionality and exemplary
 practices to obtain the most advantageous implementation
 of FIPA97’s common communication protocol, ACL. J.A.
 1426 (also discussing standardization motivation). Mi-
 crosoft’s expert, Dr. Lieberman, made similar statements.
 See J.A. 7227–42 (Lieberman Decl. ¶¶ 217–31).
     In response, IPA contended that there was no explana-
 tion of why a relevant artisan would be motivated to incor-
 porate FIPA97’s agent registry’s trigger declarations and
 process characteristics into Kiss’s agent registry data
 structure. J.A. 1865–67. Microsoft replied by pointing to
 its petition’s discussion of why a relevant artisan would
 want to add the administrative functionality and exem-
 plary practices of FIPA97. J.A. 2029–34.
     In its final decision in IPR2019-00810 for claims 8–10
 of the ’115 patent, the Board found that Microsoft did not
 prove “how or why Kiss’s agent registry data structure
 would have been combined with FIPA97’s” analogous agent
 registry to obtain the subject matter of the claims. IPR810
 Decision, 2020 WL 6110974, at *61 (claims 9–10); id. at *62
 (claim 8). The Board recognized that “above, we discussed
 [Microsoft’s] proposed combination of Kiss’s electronic
 agents and their general functions and operations, includ-
 ing agent collaboration, agent registry, and inter-agent
 messaging, with FIPA97’s ACL,” i.e., the combination of
 Kiss’s registry with FIPA97’s communication protocol, but
 the Board stated that, for the present claims, Microsoft “is
 proposing a different (or additional) combination—that is,
 combining the registry of Kiss with the registry of FIPA97.”
 Id. at *61 (claims 9–10) (emphasis added); see also id. at
 *62 (claim 8). The Board addressed claim 63 of the ’115
Case: 21-1412    Document: 53      Page: 9    Filed: 04/01/2022




 MICROSOFT CORPORATION   v. IPA TECHNOLOGIES INC.           9



 patent and claim 28 of the ’560 patent similarly in
 IPR2019-00814 and IPR2019-00835. Microsoft Corp. v.
 IPA Techs., Inc., No. IPR2019-00814, 2020 WL 6532192,
 *57–59 (P.T.A.B. Nov. 5, 2020) (IPR814 Decision); Mi-
 crosoft Corp. v. IPA Techs., Inc., No. IPR2019-00835, 2020
 WL 6106141, *46–47 (P.T.A.B. Oct. 15, 2020) (IPR835 De-
 cision).
     The Board’s determinations at issue are not supported
 by substantial evidence. Concerning why the pertinent as-
 pects of the registries of Kiss and FIPA97 would be com-
 bined, Microsoft presented significant evidence of
 motivation, see J.A. 7227–42 (Lieberman Decl. ¶¶ 217–
 31)—which the Board credited elsewhere in its decisions,
 see IPR810 Decision, 2020 WL 6110974, at *39–40. The
 Board stated that this evidence did not explain why Kiss’s
 registry and FIPA97’s registry (with its trigger declarations
 and/or process characteristics) would be combined, as op-
 posed to why Kiss’s registry and FIPA97’s ACL would be
 combined, but that determination is unreasonable on the
 evidence. The Lieberman declaration did account for why
 relevant artisans starting with a Kiss-like system would
 look to FIPA97 and borrow not just its ACL, but also its
 other administrative functionalities and exemplary prac-
 tices. See, e.g., J.A. 7240–41 (Lieberman Decl. ¶¶ 229–31).
      Concerning how Kiss and FIPA97’s registries would be
 combined, Microsoft presented evidence, with little elabo-
 ration for what Microsoft said a skilled artisan would know
 how to do. See, e.g., J.A. 1423–26; J.A. 7227–29, 7240
 (Lieberman Decl. ¶¶ 217–19, 228). IPA’s response, which
 focused almost entirely on the why question, was at most a
 simple, unelaborated assertion that Microsoft’s evidence as
 to how was not enough, with no identification at all of what
 necessary details were missing. See, e.g., J.A. 1865–67 (ob-
 jecting to why, not how, the combination would be made);
 J.A. 4846–48 (making single-sentence assertion about the
 how issue); J.A. 12861 (Medvidovic Decl. ¶ 261) (same).
 The Board, for its part, did not meaningfully address the
Case: 21-1412    Document: 53     Page: 10    Filed: 04/01/2022




 10          MICROSOFT CORPORATION   v. IPA TECHNOLOGIES INC.



 how issue separately from the why issue. It did not identify
 any concrete unanswered questions about how to achieve
 the combination (which is not a matter of bodily incorpora-
 tion, but of combining the features required to arrive at the
 claim). It did not even say whether the combination re-
 quired more than simply adding one more field to Kiss’s
 registry data structure.
      In these circumstances, we see no basis for a reasona-
 ble determination rejecting Microsoft’s evidence of why and
 how the combination at issue would be made. Accordingly,
 we reverse the Board’s finding that Microsoft has not per-
 suasively shown how or why Kiss and FIPA97 would have
 been combined to generate the subject matter of claims 8–
 10 and 63 of the ’115 patent and claim 28 of the ’560 patent.
 We remand for the Board to address any remaining obvi-
 ousness disputes concerning these claims. See J.A. 1865–
 67 (IPA in its Patent Owner Response making non-disclo-
 sure arguments beyond lack of motivation for claims 8–10
 of the ’115 patent); J.A. 1867 (same for claim 63 of the ’115
 patent); J.A. 4846–48 (same for claim 28 of the ’560 patent);
 see also J.A. 5101–03 (IPA’s sur-reply on claim 28 of the
 ’560 patent).
                              B
      Microsoft’s second argument on appeal is that, for
 claims 29–47 of the ’115 patent, the Board erred in finding
 the petition insufficient. Microsoft Opening Br. 57–64.
 Claim 29, which is representative for this issue, is repro-
 duced below, as is claim 1, which is relevant to our analy-
 sis.
         1. A computer-implemented method for com-
      munication and cooperative task completion
      among a plurality of distributed electronic agents,
      comprising the acts of: . . .
          constructing a goal satisfaction plan wherein
      the goal satisfaction plan includes:
Case: 21-1412    Document: 53         Page: 11   Filed: 04/01/2022




 MICROSOFT CORPORATION    v. IPA TECHNOLOGIES INC.           11



         a suitable delegation of sub-goal requests to
     best complete the requested service request—by
     using reasoning that includes one or more of do-
     main-independent coordination strategies, do-
     main-specific reasoning, and application-specific
     reasoning comprising rules and learning algo-
     rithms; and
         dispatching each of the sub-goals to a selected
     client agent for performance, based on a match be-
     tween the sub-goal being dispatched and the regis-
     tered functional capabilities of the selected client
     agent.
 ’115 patent, col. 29, lines 10–43.
          29. A computer program stored on a computer
     readable medium, the computer program executa-
     ble to facilitate cooperative task completion within
     a distributed computing environment, the distrib-
     uted computing environment including a plurality
     of autonomous electronic agents, the distributed
     computing environment supporting an Interagent
     Communication Language, the computer program
     comprising computer executable instructions
     for: . . .
         constructing a base goal satisfaction plan in-
     cluding the sub-acts of:
        determining whether the request service is
     available,
         determining sub-goals required in completing
     the base goal by using reasoning that includes one
     or more of domain-independent coordination strat-
     egies, domain-specific reasoning, and application-
     specific reasoning comprising rules and learning
     algorithms,
Case: 21-1412     Document: 53      Page: 12        Filed: 04/01/2022




 12          MICROSOFT CORPORATION     v. IPA TECHNOLOGIES INC.



          selecting service-providing electronic agents
      from the agent registry suitable for performing the
      determined sub-goals, and
          ordering a delegation of sub-goal requests com-
      plete the requested service . . . .
 Id., col. 31, line 48, through col. 32, line 22.
      In its IPR2019-00810 petition, for the claim 29 limita-
 tions concerning “constructing a [base] goal satisfaction
 plan,” Microsoft stated only: “Kiss/FIPA97 satisfies this
 claim for the reasons stated in §§ VI.A.1.h.” J.A. 1464 (re-
 ferring to the petition’s discussion of the claim 1 limitation
 “constructing a goal satisfaction plan,” J.A. 1445–49). In
 its institution decision, the Board found that Microsoft had
 not demonstrated a reasonable likelihood of prevailing, ob-
 serving that “there exist material differences between
 these limitations on the face of the claims” but that Mi-
 crosoft “does not address the claim language of claim 29 or
 explain why its analysis for claim 1 is sufficient to demon-
 strate a reasonable likelihood of prevailing with respect to
 claim 29.” J.A. 1693–95. IPA echoed this view in its patent
 owner’s response, J.A. 1845–47, and, in reply, Microsoft ar-
 gued that there were no material differences between
 claims 1 and 29, explaining for each alleged difference why
 the respective claim language had the same meaning and
 how the alleged disclosure for claim 1 equally applied to
 claim 29, J.A. 2019–27.
     In its final decision in IPR2019-00810, the Board deter-
 mined that Microsoft had failed to meet its burden in the
 petition to show with particularity the evidence that sup-
 ported the grounds for the challenge to claim 29. IPR810
 Decision, 2020 WL 6110974, at *64–66. Additionally, the
 Board declined to consider Microsoft’s arguments “pre-
 sented belatedly in the Petitioner Reply.” Id. at *66. The
 Board found dependent claims 30–32 and 38–39 unpatent-
 able because they “depend directly or indirectly from claim
 29” and Microsoft’s “arguments and evidence presented . . .
Case: 21-1412    Document: 53      Page: 13    Filed: 04/01/2022




 MICROSOFT CORPORATION    v. IPA TECHNOLOGIES INC.          13



 only address the additionally recited limitations . . . and,
 therefore, do not remedy the deficiencies in [Microsoft’s]
 analysis of independent claim 29.” Id. at *66, *70. The
 Board addressed claim 29’s other challenged dependent
 claims similarly in IPR2019-00811 and IPR2019-00812.
 Microsoft Corp. v. IPA Techs. Inc., No. IPR2019-00811,
 2020 WL 6112246, at *56–58, *62 (P.T.A.B. Oct. 15, 2020)
 (IPR811 Decision); Microsoft Corp. v. IPA Techs. Inc.,
 No. IPR2019-00812, 2020 WL 6106303, at *58–61, *66, *74
 (P.T.A.B. Oct. 15, 2020).
      We affirm the Board’s determination that Microsoft in-
 sufficiently pleaded the unpatentability of claims 29–47.
 Microsoft’s petition did not grapple with the claim 29 lan-
 guage, simply stating “Kiss/FIPA97 satisfies this claim for
 the reasons stated in” the section pertaining to the claim 1
 limitation “constructing a goal satisfaction plan.” J.A.
 1464. That statement is true, however, only if there are no
 differences between the claims that might affect the Kiss
 and FIPA97 combination’s disclosure. Yet that central,
 necessary premise is one that Microsoft wholly failed to de-
 fend in its petition, even though there are potentially
 meaningful differences in claim language that warrant dis-
 cussion. 1 The Board did not abuse its discretion in



     1   Compare ’115 patent, col. 29, lines 34–39 (claim 1
 requiring “suitable delegation of subgoal requests to best
 compete the requested service request” by using certain
 reasoning techniques), with id., col. 32, lines 11–16 (claim
 29 requiring “determining whether the request service is
 available” and “determining sub-goals required in complet-
 ing the base goal” by using certain reasoning techniques).
 Compare also id., col. 29, lines 40–43 (claim 1 requiring
 “dispatching each of the sub-goals to a selected client agent
 for performance, based on a match between the sub-goal
 being dispatched and the registered functional capabilities
 of the selected client agent”), with id., col. 32, lines 17–21
Case: 21-1412    Document: 53     Page: 14    Filed: 04/01/2022




 14         MICROSOFT CORPORATION    v. IPA TECHNOLOGIES INC.



 concluding that Microsoft’s complete failure to address the
 language differences and explain why they do not matter
 was a failure to meet the particularity requirements for
 what must be in the petition and cannot be left to be filled
 in on reply.      See 35 U.S.C. § 312(a)(3); 37 C.F.R.
 §§ 42.22(a)(2) (requiring, among other things, “a detailed
 explanation of the significance of the evidence”),
 42.104(b)(4)–(5) (requiring that petition “specify where
 each element of the claim is found in the prior art patents
 or printed publication relied upon” and, regarding submit-
 ted evidence, state “the relevance of the evidence to the
 challenge raised, including identifying specific portions of
 the evidence that support the challenge”); Intelligent Bio-
 Systems, 821 F.3d at 1369; Microsoft Corp. v. Biscotti, Inc.,
 878 F.3d 1052, 1074–75 (Fed. Cir. 2017); Harmonic Inc. v.
 Avid Tech., Inc., 815 F.3d 1356, 1363–64 (Fed. Cir. 2016).
 Microsoft effectively introduced a new issue when, on reply,
 it discussed claim differences for the first time. Cf. Cham-
 berlain Grp., Inc. v. One World Techs., Inc., 944 F.3d 919,
 925 (Fed. Cir. 2019); see also AMC Multi-Cinema, Inc. v.
 Fall Line Patents, LLC, No. 2021-1051, 2021 WL 4470062,
 at *6 (Fed. Cir. Sept. 30, 2021) (collecting cases).
     Microsoft argues for a contrary conclusion by observing
 that two claims using different words can cover the same
 subject matter and that the same prior-art disclosures or
 combinations can satisfy two differently worded claims.
 See, e.g., Microsoft Opening Br. 59–60 (citing Tandon Corp.
 v. US Int’l Trade Comm’n, 831 F.2d 1017, 1023 (Fed. Cir.
 1987)). But those observations do not cure the problem.
 Microsoft, in its petition, said nothing at all to defend the
 crucial premise that the different wording did not matter;



 (claim 29 requiring “selecting service-providing electronic
 agents from the agent registry suitable for performing the
 determined sub-goals” and “ordering a delegation of sub-
 goal requests complete the requested service”).
Case: 21-1412    Document: 53      Page: 15    Filed: 04/01/2022




 MICROSOFT CORPORATION    v. IPA TECHNOLOGIES INC.            15



 and the reply came too late to make up for that complete
 omission from the petition. Accordingly, we affirm the
 Board’s determinations for claims 29–47 of the ’115 patent
 in IPR2019-00810, IPR2019-00811, and IPR2019-00812.
                               C
     Microsoft’s third argument on appeal is that, for claims
 86–89 of the ’115 patent, the Board erred in determining
 that the petition was insufficient. Microsoft Opening Br.
 64–67. Claim 86, which is representative for this issue, re-
 cites:
         86. A data wave carrier providing a transport
     mechanism for information communication in a
     distributed computing environment having at least
     one facilitator agent . . .
         wherein said at least one facilitator agent is op-
     erable to construct a goal satisfaction plan by using
     reasoning . . . .
 ’115 patent, col. 37, line 10, through col. 38, line 7 (empha-
 ses added).
     In its IPR2019-00811 petition, Microsoft said the fol-
 lowing about the claim 86 preamble:
     Kiss/FIPA97 discloses “information communica-
     tion in a distributed computing environment hav-
     ing at least one facilitator agent and at least one
     active client agent” for the reasons set forth above
     in §§ VI.[A.]1.a. EX1003, ¶¶ 200–205, 347–351. In
     particular, Kiss discloses various communications
     between agents. EX1005, 12:21–14:30, Figs. 8–20.
     In the combined system, moreover, the details con-
     cerning the interests and capabilities of that new
     agent are communicated to the agent service layer,
     which combined with the meta-agent of Kiss consti-
     tutes “a facilitator agent” because it facilitates the
     cooperation in resolving requests by bi-directionally
Case: 21-1412     Document: 53     Page: 16     Filed: 04/01/2022




 16          MICROSOFT CORPORATION    v. IPA TECHNOLOGIES INC.



      communicating with knowledge agents and assign-
      ing tasks (sub-goals) to them in order the coordinate
      the cooperative completion of tasks. EX1005, 12:1–
      14:30, Figs. 8–20; EX1003, ¶¶ 200–205, 347–351.
      FIPA97 also discloses a Directory Facilitator (“fa-
      cilitator agent”), which provides analogous func-
      tionality, EX1006, 6–7, and for that reason would
      in the combined system be implemented in the
      meta agent. EX1003, ¶¶ 347–351.
 J.A. 2706–07 (original emphases omitted and emphases
 added). When later analyzing the claim 86 limitation
 “wherein said at least one facilitator agent is operable to
 construct a goal satisfaction plan,” Microsoft stated, “This
 claim element is satisfied for the same reasons described
 above in § VI.[A.]1.h.” J.A. 2708 (referring to the petition’s
 claim 1 discussion of how Kiss’s meta agent constructs a
 goal satisfaction plan, J.A. 2693–97).
      The Board determined in its final decision that Mi-
 crosoft had failed to show with particularity what evidence
 supported the grounds for the challenge to claim 86, and
 therefore its dependent claims 87–89. In particular, the
 Board found that Microsoft could not rely on the single sen-
 tence “[t]his claim element is satisfied for the same reasons
 described above in § VI.[A.]1.h,” cross-referencing the peti-
 tion’s discussion of claim 1, to explain the prior art’s teach-
 ing of the claim 86 limitation “wherein said at least one
 facilitator agent is operable to construct a goal satisfaction
 plan,” because claim 1 “does not recite ‘facilitator agent,’
 nor does [Microsoft] explain in the context of its analysis of
 claim 1 how the combination of Kiss and FIPA97 teaches
 ‘at least one facilitator agent is operable to construct a goal
 satisfaction plan.’” IPR811 Decision, 2020 WL 6112246, at
 *58 (citation omitted).
     The Board’s determination on this point was an abuse
 of discretion. The Board’s reasoning neglects the petition’s
 discussion of the claim 86 preamble, which explained how
Case: 21-1412    Document: 53      Page: 17    Filed: 04/01/2022




 MICROSOFT CORPORATION    v. IPA TECHNOLOGIES INC.          17



 the combination of Kiss and FIPA97 disclosed a facilitator
 agent, constructed in part from Kiss’s meta agent. J.A.
 2706–07. As a result, when addressing the more refined
 limitation “wherein said at least one facilitator agent is op-
 erable to construct a goal satisfaction plan,” Microsoft did
 not need to refer to claim 1’s discussion to disclose the fa-
 cilitator agent, having already explained how the combina-
 tion of Kiss and FIPA97 disclosed this feature. Instead,
 Microsoft used the cross-reference to explain how Kiss’s
 meta agent (part of the facilitator agent, according to the
 petition) had the capability of constructing a goal satisfac-
 tion plan. J.A. 2708. The Board’s failure to consider Mi-
 crosoft’s discussion of the claim 86 preamble, which
 expressly fills the hole the Board identified in the petition,
 and the Board’s resulting misapprehension of the purpose
 of the cross-reference, was error. Although IPA relies on
 Microsoft Corp. v. FG SRC, LLC, to argue otherwise, see
 IPA Opening & Response Br. 72–74, that case does not help
 IPA because it involved something quite different from this
 case—a Board refusal to “deduce the existence of an obvi-
 ousness argument from within [a petition’s] anticipation
 argument,” 860 F. App’x 708, 713 (Fed. Cir. 2021).
     Accordingly, we reverse the Board’s finding that Mi-
 crosoft’s petition did not sufficiently demonstrate with par-
 ticularity the evidentiary support for the grounds for the
 challenge to claims 86–89 of the ’115 patent, and we re-
 mand for the Board to reach the obviousness merits. It
 may be that obviousness of claims 86–89 follows from find-
 ings that (1) the combination of Kiss and FIPA97 teaches a
 facilitator and (2) Kiss’s meta agent constructs a goal sat-
 isfaction plan, J.A. 1818–47—two facts that either we or
 the Board have found, see, e.g., supra Section II.A; IPR814
 Decision, 2020 WL 6532192, at *53–54; IPR835 Decision,
 2020 WL 6106141, at *31–33. But we leave the merits de-
 termination to the Board.
Case: 21-1412     Document: 53     Page: 18    Filed: 04/01/2022




 18          MICROSOFT CORPORATION    v. IPA TECHNOLOGIES INC.



                               D
     Microsoft’s fourth argument on appeal is that, for
 claims 10 and 11 of the ’560 patent, the Board erred in its
 implicit claim construction of “advisory suggestions.” Mi-
 crosoft Opening Br. 67–72. Claim 10, which is representa-
 tive for this issue, recites:
          10. A computer architecture as recited in claim
      8 wherein the ICL syntax supports explicit task
      completion advisory suggestions within goal ex-
      pressions.
 ’560 patent, col. 31, lines 10–12 (emphasis added). The
 specification, while not using the language of “advisory
 suggestions,” does discuss “advice parameters,” stating:
      Advice parameters preferably give constraints or
      guidance to the facilitator in completing and inter-
      preting the goal. For example, a solution_limit pa-
      rameter preferably allows the requester to say how
      many solutions it is interested in; the facilitator
      and/or service providers are free to use this infor-
      mation in optimizing their efforts. Similarly, a
      time_limit is preferably used to say how long the
      requester is willing to wait for solutions to its re-
      quest, and, in a multiple facilitator system, a
      level_limit may preferably be used to say how re-
      mote the facilitators may be that are consulted in
      the search for solutions. A priority parameter is
      preferably used to indicate that a request is more
      urgent than previous requests that have not yet
      been satisfied. Other preferred advice parameters
      include but are not limited to parameters used to
      tell the facilitator whether parallel satisfaction of
      the parts of a goal is appropriate, how to combine
      and filter results arriving from multiple solver
      agents, and whether the requester itself may be
      considered a candidate solver of the sub-goals of a
      request.
Case: 21-1412    Document: 53         Page: 19   Filed: 04/01/2022




 MICROSOFT CORPORATION    v. IPA TECHNOLOGIES INC.           19



 ’560 patent, col. 16, lines 23–41.
     In its IPR2019-00836 petition, Microsoft did not pro-
 pose a claim construction for “advisory suggestions,” and it
 argued that this claim limitation was taught by FIPA97’s
 “Constraints+,” including the Director Facilitator Depth
 constraint, which Microsoft contended was similar to the
 “level_limit” parameter discussed in the specification. J.A.
 5668–69; see also J.A. 8839–40 (Lieberman Decl. ¶¶ 430–
 33). Microsoft thus equated “advisory suggestions” with
 advice parameters, inclusive of constraints. In response,
 IPA also did not propose a construction, but argued that
 FIPA97’s “Constraints+” did not disclose “advisory sugges-
 tions” because “advisory suggestions” are only those advice
 parameters which constitute guidance, not those which
 constitute constraints. J.A. 4844–46.
      In its final decision, the Board agreed with IPA, implic-
 itly adopting the construction that “advisory suggestions”
 are advice parameters that are guidance, exclusive of con-
 straints. The Board stated:
     Although the ’560 patent could more clearly differ-
     entiate “constraints” from “guidance” or “advisory
     suggestions,” the quoted passage from the ’560 pa-
     tent first describes some parameters that are quan-
     titative in nature (i.e., solution_limit, time_limit,
     and level_limit) and then describes some that are
     not (i.e., priority, whether parallel satisfaction is
     appropriate, how to combine and filter results). In
     the context of the quoted passage, solution_limit,
     time_limit, and level_limit, which require numeri-
     cal values, are more likely than the other parame-
     ters to be considered “constraints” rather than
     “guidance.”      [Microsoft] asserts that FIPA97
     teaches solution_limit, time_limit, and level_limit
Case: 21-1412    Document: 53     Page: 20    Filed: 04/01/2022




 20          MICROSOFT CORPORATION   v. IPA TECHNOLOGIES INC.



      parameters, 2 but [Microsoft] does not attempt to
      explain why these are disclosed examples of “advi-
      sory suggestions” rather than “constraints.” Under
      these circumstances, [Microsoft] has not met its
      burden to show that the prior art teaches the “ad-
      visory suggestions” limitation.
 Microsoft Corp. v. IPA Techs., Inc., No. IPR2019-00836,
 2020 WL 6260642, *47 (P.T.A.B. Oct. 22, 2020) (IPR836 De-
 cision) (citations omitted).
      We reverse the Board’s implicit claim construction.
 IPA does not dispute that FIPA97’s “Constraints+” are con-
 straints as used in the ’560 specification. J.A. 4844–46;
 IPA Opening & Response Br. 74–76. Rather, the dispute is
 over whether the claim term “advisory suggestions” means
 advice parameters (and thus includes constraints) or, in-
 stead, means guidance only (and thus excludes con-
 straints). Compare Microsoft Opening Br. 67–72, with IPA
 Opening & Response Br. 74–76. In the present IPRs, we
 look for the correct claim construction under Phillips v.
 AWH Corp., 415 F.3d 1303 (Fed. Cir. 2005) (en banc), not
 for the broadest reasonable interpretation.
    Nothing in the Board’s decision or the parties’ briefs
 supply any significant basis for claim construction in this
 matter except for the specification passage quoted above.



      2  Microsoft calls this clause “confused,” since Mi-
 crosoft never asserted that FIPA97 teaches the solu-
 tion_limit, time_limit, and level_limit parameters.
 Microsoft Opening Br. 69. But the likely Board intent was
 to say only that Microsoft asserts that FIPA97 teaches con-
 straints similar to the solution_limit, time_limit, and
 level_limit parameters. J.A. 5668–69; see also J.A. 8839–
 40 (Lieberman Decl. ¶¶ 430–33). We need not pursue this
 matter further, because it does not affect the basis for our
 reversal.
Case: 21-1412    Document: 53      Page: 21    Filed: 04/01/2022




 MICROSOFT CORPORATION    v. IPA TECHNOLOGIES INC.          21



 See, e.g., IPR836 Decision, 2020 WL 6260642, at *46–47;
 IPA Opening & Response Br. 74–76. This is not a case in-
 volving a plain meaning of claim language that could chan-
 nel the consideration of the specification to an inquiry into
 disclaimer or redefinition. We look to the specification for
 how it resolves uncertainty left by the claim language when
 read in isolation. See, e.g., World Class Tech. Corp. v.
 Ormco Corp., 769 F.3d 1120, 1123–24 (Fed. Cir. 2014).
     The specification does not use the phrase “advisory
 suggestions” or even the term “suggestion,” and it therefore
 does not supply an explanation of the meaning of the
 phrase or term in this context. But the claim phrase “ad-
 visory suggestions” has an evident similarity to the speci-
 fication phrase “advice parameter,” and that similarity, in
 this context, suggests comparable scope. We see no suffi-
 cient basis for a different construction—specifically, for the
 narrowing to a “guidance” subset within the class of what
 the specification identifies as “advice parameters.” All the
 examples, whether expressly numerical or not, can easily
 be understood as “constraints,” and we see no sound basis
 for the Board’s apparently contrary view. Moreover, the
 specification does not make clear what, if any, distinction
 there is between “guidance” and “constraints,” and the
 Board did not define that distinction, on which its (and
 IPA’s) claim construction rests. In these circumstances, we
 conclude that the fairest meaning of “advisory suggestions”
 is “advice parameter,” not a meaning that excludes “con-
 straints.”
     Accordingly, we reverse the Board’s implicit claim con-
 struction, on which the Board rested its determination that
 Microsoft did not prove unpatentability of claims 10 and 11
 of the ’560 patent. We remand to the Board to take the
 necessary next steps, which depend on what, if any, issues
 remain under the correct claim construction. See J.A.
 4844–46.
Case: 21-1412     Document: 53      Page: 22    Filed: 04/01/2022




 22          MICROSOFT CORPORATION     v. IPA TECHNOLOGIES INC.



                                E
     Microsoft’s fifth and final argument on appeal is that
 the Board erred in rejecting its challenge to claims 50–51
 and 53–55 of the ’560 patent. Microsoft Opening Br. 72–
 79. Claim 50, which is representative for purposes of this
 argument, recites:
          50.   A computer-implemented method for
      providing cooperative task completion within a dis-
      tributed computing environment, the distributed
      computing environment including a plurality of au-
      tonomous electronic agents, the distributed compu-
      ting environment supporting an Interagent
      Communication Language, the computer-imple-
      mented method comprising the acts of:
           providing a plurality of synchronized agent reg-
      istries each declaring capabilities of service-provid-
      ing electronic agents currently active within the
      distributed computing environment, the plurality
      of synchronized agent registries each resident
      within a separate computer process . . . .
 ’560 patent, col. 34, line 47, through col. 35, line 10 (empha-
 ses added).
     In its petition in IPR2019-00836, Microsoft offered a
 construction for the term “computer process,” suggesting
 that it means “a program, a part of a program, or a list of
 steps to be completed by the computer.” J.A. 5640; see also
 J.A. 8743 (Lieberman Decl. ¶ 232); J.A. 8300 (Microsoft
 Press Computer Dictionary). Applying this construction,
 Microsoft asserted that FIPA97’s Figure 2 taught several
 components of the “providing . . .” paragraph limitation of
 claim 50. J.A. 5684–88. FIPA97’s Figure 2 is reproduced
 below.
Case: 21-1412    Document: 53      Page: 23     Filed: 04/01/2022




 MICROSOFT CORPORATION    v. IPA TECHNOLOGIES INC.             23




 J.A. 7536. Microsoft’s petition did not assert or explain
 how, for the identified plurality of agent registries, “each”
 was “resident within a separate computer process.” See
 J.A. 5684–87; see also J.A. 8937 (Lieberman Decl. ¶ 697).
 IPA’s patent owner response did not call attention to this
 omission from the petition but focused on disputing Mi-
 crosoft’s construction of “computer process.” J.A. 4756–60.
     The Board adopted its own construction of “computer
 process” to mean “a process that runs or executes one or
 more computer programs.” IPR836 Decision, 2020 WL
 6260642, at *9–10. Crucially, then, for a reason not de-
 pendent on resolution of the claim-construction dispute,
 the Board ruled that Microsoft had not shown that the re-
 lied-on prior art, specifically FIPA97’s Figure 2, taught an
 element of Claim 50. Id. at *50–52. Specifically, the Board
 determined:
     Even under [Microsoft’s] proposed construc-
     tion, . . . the Petition fails to address the language
     of claim 50, which recites “the plurality of agent reg-
     istries each resident within a separate computer
     process.” Without providing a detailed explanation
Case: 21-1412    Document: 53        Page: 24   Filed: 04/01/2022




 24          MICROSOFT CORPORATION     v. IPA TECHNOLOGIES INC.



      tying its argument to the claim language, [Mi-
      crosoft] has not met its burden of showing how the
      prior art teaches the recited limitation.
 Id. at *51 (citations omitted).
     We affirm that determination, and thus we do not
 reach the parties’ dispute concerning the proper construc-
 tion of “computer process.” We need not address whether
 Microsoft’s petition was adequate because it was readily
 apparent how FIPA97’s Figure 2 meets the claim require-
 ment that each of the plurality of agent registries is resi-
 dent within a separate computer process. This is so
 because Microsoft’s opening brief in this court provided no
 coherent explanation of why this part of the Board’s deci-
 sion was incorrect. See Microsoft Opening Br. 76–79. Its
 effort to do so with a new explanation in its reply brief was
 too late. See Microsoft Response & Reply Br. 17–18; Amhil
 Enters. Ltd. v. Wawa, Inc., 81 F.3d 1554, 1564 (Fed. Cir.
 1996) (“A reply brief, which should ‘reply to the brief of the
 appellee,’ is not the appropriate place to raise, for the first
 time, an issue for appellate review.” (quoting Fed. R. App.
 P. 28(c))).
     For those reasons, we affirm the Board’s unpatentabil-
 ity determinations for claims 50–51 and 53–55 of the ’560
 patent in IPR2019-00836.
                               III
     We have considered IPA’s challenges to various Board
 determinations. We find them all unpersuasive. In partic-
 ular, we see no reversible error, based on the standards for
 corroboration or otherwise, in the Board’s determination
 that the version of FIPA97 in evidence was prior art.
                               IV
     For the foregoing reasons, we affirm as to the Board
 determinations challenged by IPA. As to the determina-
 tions challenged by Microsoft, in the respects detailed in
Case: 21-1412    Document: 53      Page: 25    Filed: 04/01/2022




 MICROSOFT CORPORATION    v. IPA TECHNOLOGIES INC.          25



 this opinion, we (1) reverse in IPR2019-00810, IPR2019-
 00814, and IPR2019-00835 regarding claims 8–10 and 63
 of the ’115 patent and claim 28 of the ’560 patent; (2) affirm
 in IPR2019-00810, IPR2019-00811, and IPR2019-00812 re-
 garding claims 29–47 of the ’115 patent; (3) reverse in
 IPR2019-00811 regarding claims 86–89 of the ’115 patent;
 (4) reverse in IPR2019-00836 regarding claims 10–11 of
 the ’560 patent; and (5) affirm in IPR2019-00836 regarding
 claims 50–51 and 53–55 of the ’560 patent. We remand for
 such further proceedings as may be necessary and appro-
 priate regarding the claims on which we have reversed cer-
 tain Board determinations.
     The parties shall bear their own costs.
   AFFIRMED IN PART, REVERSED IN PART, AND
                 REMANDED